NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NARINDER SINGH,                                 No.    18-72135

                Petitioner,                     Agency No. A206-086-386

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 19, 2020**
                             San Francisco, California

Before: NGUYEN, HURWITZ, and BRESS, Circuit Judges.

      Narinder Singh, a citizen of India, seeks review of a Board of Immigration

Appeals (BIA) decision dismissing his appeal of an Immigration Judge (IJ) order

denying his requests for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). We review for substantial evidence and may



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grant relief only if the facts compel a contrary conclusion. Yali Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252

and deny the petition.

      1. Substantial evidence supports the denial of asylum. The IJ reasonably

determined that the attacks and threats Singh experienced, while unfortunate, do not

rise to the level of past persecution. Persecution is an “extreme concept” that “does

not include every sort of treatment our society regards as offensive.” Gu v. Gonzales,

454 F.3d 1014, 1019 (9th Cir. 2006) (quotations omitted). Because Singh’s two

incidents, which were over a year apart, did not require significant medical attention,

did not cause serious or permanent injury, and did not involve detention, the

evidence does not compel a finding of past persecution. See id. at 1020 (holding that

substantial evidence supported the determination that harm toward petitioner did not

compel a finding of persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (same). Singh also errs in claiming that the IJ did not properly consider the

threats made against him in evaluating past persecution. The IJ considered those

threats but found that Singh had not proven that the threats led to harm.

      Because the IJ reasonably concluded that Singh did not show past persecution,

Singh is not entitled to a presumption of a well-founded fear of future persecution.

See 8 C.F.R. § 1208.13(b)(l). The IJ permissibly found that the events after Singh

left India do not “support a reasonable fear of persecution.” Silva v. Barr, 965 F.3d


                                          2
724, 737 (9th Cir. 2020). As the IJ noted, neither the Badal Party nor the police

persecuted Singh while he lived in India. Based on record evidence in this case,

including the country condition reports, the IJ could also reasonably rely on Singh’s

lesser role in the Mann Party in concluding Singh had not established a well-founded

fear of future persecution. See Singh v. Holder, 753 F.3d 826, 834–35 (9th Cir.

2014).

      2. To obtain withholding of removal under 8 U.S.C. § 1231(b)(3), Singh must

prove that he will “more likely than not” suffer persecution in the country of

removal. 8 C.F.R. § 208.16(b)(2). Because Singh failed to satisfy the lower standard

of proof for asylum, he fails to satisfy the higher standard for withholding of

removal. Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000).

      3. Substantial evidence supports the denial of CAT relief. To obtain CAT

relief, Singh must prove that government officials or private actors with government

acquiescence would “‘more likely than not’” torture Singh if he were returned to

India. Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (quoting

8 C.F.R. § 208.16(c)(2)). The IJ reasonably concluded that the past attacks against

Singh, which did not rise to the level of persecution, also did not rise to the level of

torture. See Nuru v. Gonzales, 404 F.3d 1207, 1224 (9th Cir. 2005) (noting that

“torture is more severe than persecution”). Nor has Singh brought forward evidence

that would compel the conclusion that the Indian government or private actors with


                                           3
government acquiescence would torture Singh. Garcia-Milian, 755 F.3d at 1033.

      PETITION DENIED.




                                      4